        Case 6:21-cv-00043-ADA-JCM Document 1-14 Filed 01/18/21 Page 1 of 4
                                                                               MESSAGING MEMO
                                                         Hate and Division in Trump’s America | 1



Hate and Division in Trump’s America
Toplines

Trump is fanning the flames of hate and division and trying to blame the chaos that
ensues on his political opponents — despite the fact that, last we checked, he is currently
the president.

Our nation is hurting. We need leadership that will heal our wounds, not continue to pour
salt on them. Our nation will not heal through fear, division, and violence. We will heal
through justice, unity, and action.

Trump is desperately trying to gaslight voters and distract them from his inability to lead a
response to the many crises plaguing his presidency. Democrats want a safe America,
safe from COVID, safe from crime, safe from racial violence, safe from bad cops. Safe
from Trump.

Peaceful protest against police violence should not be met with more violence, yet that’s
exactly what the president has advocated for.

The act of protesting should never be allowed to overshadow the reason we protest. It
should not drive people away from the just cause that protest is meant to advance.


Do’s and Don’ts

DO​ frame the chaos and violence in the streets as an extension of Trump’s vision of
America (“American carnage”), his strategy of sowing chaos and division for political gain,
and his failure to lead through crisis.

DO​ talk about how Democrats want peace, healing, justice, democracy, and freedom.

DO NOT​ equate protestors to looters -or- let Republicans equate protestors to looters.
Protestors are protesting. Looters are looting. ​They are not the same.

DO NOT​ get into a debate about police funding. If Republicans try to bait you into a police
funding argument, respond with the following:

DO​ talk about Joe Biden and Democrats have said:
  ● Protesting is right and necessary. It’s an utterly American response. But burning
       down communities and needless destruction is not. Violence that endangers lives is
       not. Violence that guts and shutters businesses that serve the community is not.




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-14 Filed 01/18/21 Page 2 of 4
                                                                               MESSAGING MEMO
                                                         Hate and Division in Trump’s America | 2


Supporting Messaging

Trump says “you won’t be safe in Joe Biden’s America,” but look at Trump’s America:
   ● Trump has no plan to contain COVID, which has infected more than 6 million
     Americans and kills thousands a week.
   ● Trump has demanded schools reopen unsafely, endangering kids, teachers, and
     their families.
   ● Trump wrecked the economy, with more than 1 in 10 workers unemployed and tens
     of millions going hungry.
   ● Trump is encouraging chaos, rather than calming tensions, with Kellyanne Conway
     even cheering on more violence and chaos because she thinks it’ll help Trump
     politically.

Peaceful protest against police violence should not be met with more violence, yet that’s
exactly what the president has advocated for.
   ● The right to protest prejudice is an American principle. Attacking protestors is not.
   ● When Trump calls for violence against protesters, he’s encouraging horrific attacks
       like the one in Kenosha that left two people dead and another seriously wounded.
   ● Protesting injustice is a fundamental right and American principle, but burning down
       communities is needless violence that endangers lives and guts community
       businesses.

We must dismantle systemic racism. It is the urgent task before us.
  ● Equal justice has not been real for Black Americans and so many others.
  ● We must fight to honor the ideals of the original American promise, which we are
     yet to attain: That all men and women are created equal, but more importantly that
     they must be treated equally.

Vice President Biden has repeatedly condemned the violence and called for an end to the
chaos that Trump is fanning.
   ● As Biden said in May and reiterated last week, “Protesting [injustice] is right and
       necessary. It’s an utterly American response. But burning down communities and
       needless destruction is not. Violence that endangers lives is not. Violence that guts
       and shutters businesses that serve the community is not.”
   ● Peaceful protest against police violence should not be met with more violence, yet
       that’s exactly what the president has advocated for.
   ● When Trump calls for violence against protesters, he’s encouraging horrific attacks
       like the one in Kenosha that left two people dead and another seriously wounded.
   ● Protesting injustice is a fundamental right and American principle, but burning down
       communities is needless violence that endangers lives and guts community
       businesses.




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-14 Filed 01/18/21 Page 3 of 4
                                                                               MESSAGING MEMO
                                                         Hate and Division in Trump’s America | 3


Texas Democrats Bill of Rights
Two of our 2020 Texas Democrats Bill of Rights ballot propositions passed with resounding
support from voters.

Right to Dignity & Respect
Proposition #5 passed with 97.11% voting “yes.”

Should everyone in Texas have the right to a life of dignity and respect, free from
discrimination and harassment anywhere, including businesses and public facilities, no
matter how they identify, the color of their skin, whom they love, socioeconomic status,
disability status, housing status, or from where they come?

Derecho a dignidad y respeto
Deberían todos los Tejanos tener el derecho a una vida con dignidad y respeto, libre de
discriminación y acoso en todas partes, incluyendo negocios y lugares públicos, sin
importar cómo se identifican, el color de su piel, quien amen, estado socioeconómico,
estado de discapacidad, alojamiento, o de dónde vienen?

Right to Be Free from Violence
Proposition #6 passed with 97.28% voting “yes.”

Should everyone in Texas have the right to live a life free from violence—gun violence,
racial hatred, terrorism, domestic violence, bullying, harassment, or sexual assault—so
Texans can grow in a safe environment?

Derecho de estar libre de violencia
Deberían todos los Tejanos tener el derecho a vivir una vida libre de violencia- violencia
armada, odio racial, terrorismo, violencia doméstica, acoso o agresión sexual- para que
así los Tejanos puedan crecer en un ambiente seguro?




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-14 Filed 01/18/21 Page 4 of 4
                                                                               MESSAGING MEMO
                                                         Hate and Division in Trump’s America | 4


“As I have prayed for my son’s healing, physically, emotionally, and spiritually, I
also have been praying, even before this, for the healing of our country. We are
the United States. Have we been united? Do you understand what’s going to
happen when we fall? Because a house that is against each other cannot stand. To
all of the police officers, I’m praying for you and your families. To all of the
citizens, my Black and brown sisters and brothers, I’m praying for you. I believe
that you are an intelligent being just like the rest of us. Everybody, let’s use our
hearts, our love, and our intelligence to work together to show the rest of the
world how humans are supposed to treat each other. America is great when we
behave greatly.”

                                                                                      Julia Jackson,
                                                                              Jacob Blake’s mother.




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
